DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.

	The following NON-FINAL Office Action is in response to Applicant’s communication filed on 04/28/2022 regarding application 17/063,778

Status of Claim(s) 
	Claim(s) 1-15, and 17-21 are currently pending and are rejected as follows.

Response to Arguments – 101 Rejection
	Applicant’s arguments in regards to the previously applied 101 rejection have been fully considered but are not deemed persuasive.
	Applicant argues that the newly amended claims do not recite an abstract idea, and even should they recite an abstract idea, they are not “directed to” an abstract idea as they provide an improvement to the technologies of automated production and the Internet of Things.
	Examiner disagrees as the claims provide limitations that recite a Mental Process (i.e. observations, evaluations, judgements, or opinions that can be performed in the human mind with the aid of pen and paper. The limitations lay out a method for taking input items and data, receiving sensor data, determine an input item, and then input product data based on the product data determined by sensor data. These actions are recited in a high degree of generality, and not only prove to be simple observations and evaluations, but are then further recited with generic technologies that not only fail to provide any meaningful limitations such as to provide an improvement onto a specific technology, but represent further failings under 101 as they are examples of mere data gathering which is deemed to be insignificant extra solution activity. Therefore the claims are still subject to the previous 101 rejection. Further elaboration regarding this is given int eh amended rejection below.

Response to Arguments – 103 Rejection
	Applicant’s arguments in view of the previously applied prior art rejection are rendered moot in view of the newly amended 103 rejection below.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-15, and 17-21 is/are rejected under 35 U.S.C. 101 because the claimed invention(s) is/are directed to a judicial exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Claims 1-15, and 17-21 are directed towards an invention for the extracting of operation plan and input data information, receiving sensor data indicating operation progress, and determining an input item corresponding to the sensor data, and inputting the sensor data to the determined input item. These actions fall within a subject matter of abstract ideas which the courts have considered ineligible (Mental Process (Observations, Evaluations, Judgements and Opinions with the aid of pen and paper)). These claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea.)
Under Step I of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. Claims 1-8, and 20-21 are directed towards a processing device which falls under the product category. Claims 9-12 is directed towards a method comprising at least one step. Claims 13-15, and 17-19 are directed towards a non-transitory recording medium which falls under the product category. Accordingly, the claims fall within the four statutory categories of invention (method and product) and will be further analyzed under Step 2 of the Alice/Mayo framework.
Under Step 2A, Prong One, of the Alice/Mayo framework, it must be considered whether the claims recite an abstract idea.
Regarding representative independent claims 1, 9, and 13 set forth an invention for the extracting of information and sensor data, detecting an input item, and then inputting the extracted information onto the input item, which is directed towards a mental process in the following limitations:
Extract input items from operational plan information
Extract input data from the operation plan information
Receive sensor data,… the sensor data including time information
Determining, based on the time information and the input data, an input item corresponding to the sensor data from the extracted input items, and
Input the product data to the determined input item, the product data being based on the sensor data.
Dependent claims 2-8, 10-12, and 14-15, and 17-21 merely further limit the abstract idea and thus are subject to the same rationale as expressed above.
Under Step 2A, Prong Two, the claims recite the following additional elements Independent claims 1, 9, and 13 recite the following additional elements:
A sensor
Circuitry
A non-transitory recording medium
One or more processors
Dependent claim 5 recites the following additional elements:
An input device
An information processing device
A display
A network
These additional elements, considered both individually and as an ordered pair do no more than generally link the user of the abstract idea to a particular technological environment or field of use. These elements are also mere instructions designed to implement the abstract idea ("apply it") on a computer (See MPEP 2106.05(f)). These elements also represent insignificant extra solution activity (See MPEP 2106.05(g). These elements are recited with a high degree of generality, and the specification sets forth the general purpose nature of technologies required to implement the invention (emphasis added).
Support for this determination can be found in applicant's specification (Page 3 line 25 -Page 4 lines 14; Page 4 lines 23-30)
Under Step 2B, eligibility analysis evaluates whether the claims as a whole amount to significantly more than the recited exception, i.e. whether any additional element, or combination of additional elements, adds an inventive concept to the claim (MPEP 2106.05). As explained with respect to Step 2A, Prong Two, there are several additional elements. The sensor, display, information processing device, circuitry, one or more processors, non-transitory recording medium, and input device are the equivalent of merely adding the words "apply it" to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept (MPEP 2106.05(f)). In addition, the input device, network, and sensor represent insignificant extra solution activity (MPEP 2106.05(g)) of mere data gathering that the courts have deemed well understood routine or conventional in the art (MPEP 2106.05(d)(II)). Claims that amount to nothing more than instructions to apply the abstract idea using a generic computer, or are well understood routine or conventional, do not render an abstract idea eligible. Even when considered in combination, these additional elements represent mere instructions to apply an exception, which do not provide an inventive concept. (Alice Corp., 134 S. Ct. at 2385, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984 (warning against a §101 that turns on "the draftsman's art")) Therefore the claims are not eligible. 
Dependent claims 2-4, 6-8, 10-12, and 14-15, and 17-21 do not recite any other additional elements and are thus rejected for the same reasons recite above.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-15, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Celestini (US 2007/0192128 Al) over Mosley (US 2012/0210257 Al) and further in view of Wang (US 2017/0052518 A1).
 
Claim(s) 1, 9, and 13 –
	Celestini discloses the following:
An information processing device, comprising circuitry configured to (Celestini: Paragraph 74, "Instructions and operations for MMD 20 are controlled by a Central Processing Unit (CPU) 90. Synchronization of activities and instructions are carried out by reference to a real time clock 95. MMD 20 and machine 15 data is stored in flash memory 100, read-only-memory (ROM) 105, random-access memory (RAM) 110, on an internal disk 115, or other storage media, not shown, internal to the MMD 20. The MMD 20 may also have one or more LEDs 120 for indicating MMD 20 power status and the status of various MMD 20 input connectors 45, output connectors 70, serial ports 60 and network ports 80.")
A non-transitory recording medium storing a plurality of instructions which, when executed by one or more processors, cause the processors to perform a method (Celestini: Paragraph 74, "Instructions and operations for MMD 20 are controlled by a Central Processing Unit (CPU) 90. Synchronization of activities and instructions are carried out by reference to a real time clock 95. MMD 20 and machine 15 data is stored in flash memory 100, read-only-memory (ROM) 105, random-access-memory (RAM) 110, on an internal disk 115, or other storage media, not shown, internal to the MMD 20. The MMD 20 may also have one or more LEDs 120 for indicating MMD 20 power status and the status of various MMD 20 input connectors 45, output connectors 70, serial ports 60 and network ports 80.")
Extract input items from operation plan information (Celestini: Paragraph 89, "reporter module 160 and extracts and processes data from the database 180 as required by the queries. The database manager 175 then forwards the results of these queries, generally as collections of records, to the reports CGI module 155 and reporter module 160 which output them as required.")
Extract input data from the operation plan information  (Celestini: Paragraph 89, "reporter module 160 and extracts and processes data from the database 180 as required by the queries. The database manager 175 then forwards the results of these queries, generally as collections of records, to the reports CGI module 155 and reporter module 160 which output them as required."; Paragraph 90, “The contents and structure of the database 180 are dependent on the data inputs from the machine 15, the transformations and report variable changes resulting from treatment by the engine 140, and the database 180 structure. The database 180 structure is based on the report variables that are to be stored so as to be entered in fields or displayed as graphs in the desired reports as set out in the configuration information. The database manager 175 establishes the database 180 structure in accordance with this configuration information, and reads and writes records and fields of the database 180 in accordance with this structure.”)
Celestini does not specifically disclose identifying an operation type, however, Mosley discloses the following:
Determine, based on the time information and the input data (Mosley: Paragraph 51, "The plotted data within instance 402 can then be more particularly analyzed to determine that key events have occurred at timing locations 411, 412, 413, 414, 415,416 and 417, respectively. Based on these key events and other aspects of the preconfigured definitions associated with the particular type of power plant operation identified in FIG. 4, segments 421,422,423,424,425 and 426 may be defined ... ") Examiner interprets the key events to be equivalent to an input item in view of applicant's specification
Input the product data into the determined input item, the product data being based on the sensor data (Mosley: Paragraph 41, “the data obtained from the various sensors 162 in power plant 100 may be provided to a local server 164. For example, the monitored data is represented in FIG. 1 as a database 166 within local server 164 that stores the power plant data. Although illustrated as a single module 166 for storing power plant data, it should be appreciated that multiple databases, servers, or other related computer or data storage devices may be used to store the monitored data from sensors 162.”;  Paragraph 51, "For example, segment 421 is defined as the portion of instance 402 occurring between key events 411 and 412. Segment 422 is defined as the portion of instance 402 occurring between key events 412 and 414. Segment 423 is defined as the portion of instance 402 occurring between key events 414 and 415. Segment 424 is defined as the portion of instance 402 occurring between key events 412 and 413. Segment 425 is defined as the portion of instance 402 occurring between key events 413 and 415. Segment 426 is defined as the portion of instance 402 occurring between key events 415 and 417."; Paragraph 53, "Key events within instance 502, namely events 511, 512, 513 and 514, as well as time segments, namely segments 521, 522 and 523, may also be shown within the trend chart visualization. In addition, a magnified "timeline bar" showing the determined events and segments of the instance of the type of operation, such as shown in the lower portion of FIG. 5 may also be illustrated. The timeline bar is maintained in alignment with the horizontal axis even as the range of that axis changes.")
Celestini in view of Mosely does not explicitly disclose the time information being included in the sensor data, however, Wang discloses the following:
Receiving sensor data from a sensor, the sensor data including time information (Wang: Paragraph 5, “A data memory storage receives and stores the data generated by the at least one sensor such that the data can be retrieved by a server in communication with the data memory storage. The data is associated in the data memory storage with the operation, the machine, and a data time. In one example, the data time associated with the data is one of a time the at least one sensor sensed the data and a time the data was stored to the data memory storage. The server includes at least one display template for displaying the data, and the server generates a data display by populating the at least one display template with the data.”)

Celestini discloses a method for the management of organization of manufacturing information. Mosley disclose a method for analyzing a plant's operations. Wang discloses a method for the managing of automation within a manufacturing or assembly facility. At the time of applicant's filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Celestini with the teachings of Mosley as taught by Mosely (Mosely: Paragraph 67, "use of the disclosed analysis and visualization features can ultimately improve the performance ... by identifying issues and training operators to deal with them in a suitable fashion."). It would have also been obvious to one of ordinary skill in the art to combine the methods of Celestini in view of Mosley with the teachings of Wang, as taught by Wang (Wang: Paragraph 4, “. The AOS can be used to identify, to initiate responses to, to manage and/or to prevent issues using the collective resources of the enterprise in which the AOS operates. The AOS described herein is advantaged by the capability to generate a plurality of differently configured data displays generated from a plurality of corresponding display templates populated with real time data which can be displayed to a user in real time, on a user interface of a user device, to allow real time monitoring of the operation, machine, etc. defining the data display being viewed by the user.”)

Claim(s) 2 and 10 –
	Celestini in view of Mosley and Wang disclose the limitations of claims 1 and 9 
Celestini further discloses:
Wherein the sensor data further includes with status data indicating an operation status of an operation line, and (Celestini: Paragraph 104, "Signal reports plot data from a particular sensor/signal over time, such as temperature, vibration, spindle load, cabinet humidity, or the like. These reports thus allow users to see trends in the signal but also what is occurring in real time ... ")
Wherein the circuitry is configured to input the product data in response to the stats data indicating that the operation line is in operation (Celestini: Paragraph 81, "This incoming data is generally referred to as operational data because it is data relating to operation of the machines 15 in a manufacturing facility. However, it will be understood that the operational data may include any type of data that may be generated in the operation of an organization."; Paragraph 152, "indicate a high level of urgency. This scheme allows a person to, at a glance, have a complete view of the operational health of the organization to which he/she belongs. It also gives an indication of which areas face the greatest difficulties and where efforts should be concentrated for improvements ... ")

Claim(s) 3 –
	Celestini in view of Mosley and Wang disclose the limitations of claims 1 
Celestini further discloses:
Wherein the circuitry is further configured to generate a delay notification in in response to detecting a delay in operation progress (Celestini: Paragraph 86, "may also generate engine outputs in the form of MMD 20 output signals, data packages for other nodes and e-mail notifications in response to inputs from machines 15, whether there has been an input change or not, based on time, or in response to the result of transformations undertaken by the engine 140 in response to an input change."; Paragraph 164, "the management software 600 could direct the worker to a machine that is a bottleneck in the production line (because of a low actual production rate compared to expected production rate) first over another machine on the production line that may be running slowly but that is not delaying the production line because it is downstream from the machine causing the bottleneck ... ")

Claim(s) 4 –
	Celestini in view of Mosley and Wang disclose the limitations of claims 1 
Celestini further discloses:
Wherein the circuitry is further configured to generate dynamic content dynamically, the dynamic content indicating operation progress based on the product data (Celestini: Paragraph 103, "A cumulative machine status report may provide a pie chart that shows the proportions of the time interval during which the machine 10 was in each state. For a chronological machine status report, a bar chart may be used to illustrate which states the machine 15 was in at each moment over a given interval of time. Machine status reports require that the user determine which states the user would like to monitor. The system 10 may include preset defaults for typical requirements.")

Claim(s) 5 –
	Celestini in view of Mosley and Wang disclose the limitations of claims 1 
Celestini further discloses:
An input device including input device circuitry configured to generate the operation plan information (Celestini: Paragraph 142, "The functionality of the management software 600 and the use/impact of the financial data can be further understood by considering a role-based user interface for the management software 600 and the information displayed using the user interface."; Paragraph 143, "The three categories include information related to margin, metrics and opportunity cost. These categories are shown for illustrative purposes only and are not meant to be limiting. In FIG. 14A, central display 702 is displaying information related to metrics and includes buttons 706 and 708 for switching to other categories of information.")
Provide the operation plan information to the information processing device (Celestini: Paragraph 142, "The functionality of the management software 600 and the use/impact of the financial data can be further understood by considering a role-based user interface for the management software 600 and the information displayed using the user interface."; Paragraph 143, "The three categories include information related to margin, metrics and opportunity cost. These categories are shown for illustrative purposes only and are not meant to be limiting. In FIG. 14A, central display 702 is displaying information related to metrics and includes buttons 706 and 708 for switching to other categories of information.")
wherein the circuitry is further configured to perform at least one of causing a display to display content including the product data, or transmitting the product data to a server device through a predetermined network (Celestini: Paragraph 142, "The functionality of the management software 600 and the use/impact of the financial data can be further understood by considering a role­based user interface for the management software 600 and the information displayed using the user interface."; Paragraph 143, "The three categories include information related to margin, metrics and opportunity cost. These categories are shown for illustrative purposes only and are not meant to be limiting. In FIG. 14A, central display 702 is displaying information related to metrics and includes buttons 706 and 708 for switching to other categories of information.")

Claim(s) 6 –
	Celestini in view of Mosley and Wang disclose the limitations of claims 1 and 5 
Celestini further discloses:
Wherein the sensor data further includes status data indicating an operation status of an operation line; and (Celestini: Paragraph 104, "Signal reports plot data from a particular sensor/signal over time, such as temperature, vibration, spindle load, cabinet humidity, or the like. These reports thus allow users to see trends in the signal but also what is occurring in real time ... ")
Wherein the circuity is further configured to input the product data in response to the status indicating the operation line is in operation (Celestini: Paragraph 81, "This incoming data is generally referred to as operational data because it is data relating to operation of the machines 15 in a manufacturing facility. However, it will be understood that the operational data may include any type of data that may be generated in the operation of an organization."; Paragraph 152, "indicate a high level of urgency. This scheme allows a person to, at a glance, have a complete view of the operational health of the organization to which he/she belongs. It also gives an indication of which areas face the greatest difficulties and where efforts should be concentrated for improvements ... ")
Claim(s) 7 and 11 –
	Celestini in view of Mosley and Wang disclose the limitations of claims 1, 5, and 9
Celestini further discloses:
Wherein the circuitry is further configured to generate a delay notification in response to detecting a delay in operation progress (Celestini: Paragraph 107, "The user identifies the events for which they wish to have an e-mail notification generated, to which e-mail address the notification should be directed and what time delay should be applied before sending the e-mail or additional e-mails (time delay relative to when the alarm occurred)."; Paragraph 149, "inventory value (opportunity cost), margin per job/salesperson, variance from estimates/standards, machine/overall downtime, overall equipment effectiveness. It will be understood that each organization or facility may configure the system 10 for the particular roles, metrics, rules and notifications/alerts that will apply within the organization or facility."; Paragraph 162, "One benefit of the tactical management software 600 is that the events and alerts (as well as the financial impact) are provided in real time. Thus, if a problem is detected with a particular machine (e.g. running slow, down, or the like),")

Claim(s) 8 and 12 –
	Celestini in view of Mosley and Wang disclose the limitations of claims 1, 5, and 9
Celestini further discloses:
Wherein the circuitry is further configured to generate dynamic content dynamically, the dynamic content indicating the operation progress (Celestini: Paragraph 16, "the operational data is real-time operational data and the data processing module operates on the real-time operational data."; Paragraph 96, "The reports CGI module 155 is capable of modifying reports in real-time in response to changes in inputs, as handled by the engine 140 and database manager 175 and set out during configuration, to allow a user to see changes as they occur.")

Claim(s) 14 –
Celestini in view of Mosley and Wang disclose the limitations of claims 1
Celestini further discloses:
Wherein the circuitry is further configured to generate an operation management table based on input items (Celestini: Paragraph 90, "For each report specified in the configuration information, there is generally a corresponding table in the database 180. Each report variable, as established in the report configuration information, constitutes a field within each record of the table assigned to that report. Each record within a table captures all of the values for the report variables required for the record as well as the time at which these variables held that value. As in the example above, new records are typically input to a table in the database 180 only when there is a change in one or more report variables required for the record. In this manner, processing resources and storage space required for the database 180 can be reduced.")


Claim(s) 15 –
Celestini in view of Mosley and Wang disclose the limitations of claims 1
Celestini further discloses:
Wherein the input items include at least one of a start time, a setup time, a completion time, a lot number, a planned quantity, a model name, or an actual quantity (Celestini: Paragraph 95, "The parameters typically involve time intervals, referred to as shifts, for monitoring the machine 15 between a scheduled start and end time for workers or machines 15. The reports CGI module 155 then uses the parameters input by the user to generate an SQL query, which is sent to the database manager 175. The database manager 175 executes the query to obtain the desired information from the database 180 and transmits the results to the reports CGI module 155. The reports CGI module 155 uses this information to generate a web page containing the selected report, which is transmitted to the user's CD 39. The contents and structure of the reports, which determine the SQL queries, are initially provided to the reports CGI module 155 by the configuration interface module 135, either during initialization or after changes to the configuration.")






Claim(s) 18 –
Celestini in view of Mosley and Wang disclose the limitations of claims 1
Celestini further discloses:
Wherein the circuitry is further configured to detect a delay in the operation progress by comparing a production completion time with a period of time from an actual start time to a completion time. (Celestini: Paragraph 6, "If one wishes to collect and analyze machine productivity, maintenance, status, quality, signal, or alarm information in real-time or over an interval of time, this information is either not available or needs to be derived from raw signals. The usual way to collect such information is manually by the operator. This implies a number of disadvantages. Typically, an operator must be present at all times to monitor the machine and the information collected is either recorded manually on paper or manually entered into a computer on the factory floor."; Paragraph 83, "In an exemplary case, the engine 140 compares the last value received for each input, as contained in the variable associated with the input, with the current value of the input. If an input change is detected, the engine 140 applies transformations to the input value for which an input change has been detected."; Paragraph 156, "The actual yield is then compared to the expected yield and, if not within a predetermined range, an event/alert can be generated for the appropriate role in the organization. The operational data such as actual yield and expected yield can be processed by the second type of rule relating to financial data to calculate a margin value that reflects any loss related to the difference in value, for example, the lost material cost for the short-fall in yield. A financial rule can also provide an opportunity cost value, for example, related to the time lost from having a machine 15 unscheduled or an unplanned downtime. The application of the financial rules to the operational data allows for prioritizing the events/alerts from the operational data in a tactical way so that financially more important issues can be handled first. The rules can specify when an event/alert should be displayed, the level of the event/alert (for example, caution, escalate, urgent, or the like) and can also define conditions under which further instructions or escalating instructions are sent to persons in specific roles and at various levels."; Paragraph 146, "mean time between jobs (line/machine idle because nothing is scheduled to run="no work") or low run speed due to poor scheduling (some products may run faster on alternate machines/lines); and related notifications or alerts may include: notification of large job variances, for example, greater than 10% of estimate (if too fast or too slow--schedulers need warnings of jobs that are outside of expectations so that there can be a continuous review and updating of the scheduling system); % complete; and alerts regarding large deviations so that other scheduled jobs can be adjusted--possibly by providing this tactical data/information to a separate scheduling tool or the like." Paragraph 162, "Thus, if a problem is detected with a particular machine (e.g. running slow, down, or the like), the hotlists for maintenance can be updated based on the financial impact of the problem and further notifications can be issued as appropriate.")

Claim(s) 19 –
Celestini in view of Mosley and Wang disclose the limitations of claims 1 and 18
Celestini further discloses:
wherein the circuitry is further configured to: determine a time to produce one product by dividing a current production time by a total actual quantity produced, the current production time being a time obtained by subtracting a setup time from an amount of time from a start time to a current time; and determine the production completion time by multiplying the time to produce one product by a planned quantity. (Celestini: Fig. 13 Paragraph 139, "he values presented include weight remaining, expected production, press production, and operator production and various yield rates. It will be apparent that some values such as weight remaining will be determined in real-time from the MMD 20 while values such as expected production may be input at the start of a task/job or may be calculated based on the initial weight/size of the coil and the weight of each part produced. Further, yield rates and scrap rates may be calculated/derived from weight of the product, expected production, actual press production and the like. This data and information can provide insights into the efficiency of certain machines and workers. The type of information in this report can further be combined with rules to provide alerts or warnings by e-mail to users. For example, a mismatch between the expected production and actual production along with a low scrap rate may indicate that the material used is not of an appropriate thickness. As explained in further detail below, if appropriate rules have been entered, then it is also possible to combine this operational data with financial data so that prioritized alerts or warnings can be generated for users in roles such as purchasing or quality."; Paragraph 105, "Faults can be recorded with a start and end time along with their duration. The maintenance reports can be cumulative, which display bar charts for the length of each fault. The reports can also be chronological maintenance reports, which show the status of each fault type over a given period of time."; Paragraph 139, "It will be apparent that some values such as weight remaining will be determined in real-time from the MMD 20 while values such as expected production may be input at the start of a task/job or may be calculated based on the initial weight/size of the coil and the weight of each part produced. Further, yield rates and scrap rates may be calculated/derived from weight of the product, expected production, actual press production and the like. This data and information can provide insights into the efficiency of certain machines and workers. The type of information in this report can further be combined with rules to provide alerts or warnings by e-mail to users. For example, a mismatch between the expected production and actual production along with a low scrap rate may indicate that the material used is not of an appropriate thickness. As explained in further detail below, if appropriate rules have been entered, then it is also possible to combine this operational data with financial data so that prioritized alerts or warnings can be generated for users in roles such as purchasing or quality."; Paragraph 179, "The system 10 is intended to be able to then aggregate data to further identify which job was affected by the loss, and report at a job level instead of just at the machine level, together with financial information calculated by applying financial data to the operational data. Such information can lead to variance reports being made more useful as well since job specific costing can be made more accurate because estimated cost versus actual cost is easier to compare and thus future estimates easier to make. Without using system 10, reports are usually produced weekly or monthly and unless jobs are started and ended on the weekly or monthly boundary, it is difficult to extract the relevant data out of the aggregated report.")

Claim(s) 20 –
Celestini in view of Mosley and Wang disclose the limitations of claims 1
Celestini in view of Mosley does not explicitly disclose the following, however, Wang further discloses the limitations below:
the circuitry is configured to determine the operation type based on the data for determining the operation type: (Wang: Paragraph 36, “A condition state could further include for example, operating conditions such as on, off, open, closed, auto, manual, stalled, blocked, starved, traveling, stopped, faulted, OK, good, bad, in tolerance, out of tolerance, present, not present, extended, retracted, high, low, etc., and can include for example, a measure of a physical property such as chemistry, temperature, color, shape, position, dimensional conditions such as size, surface finish, thread form, a functional parameter such as voltage, current, torque, pressure, force, etc., such that it would be understood that the terms state, condition, condition state and/or parameter as describing inputs to the AOS 10 are intended to be defined broadly. By way of non-limiting example, a sensor S may be configured as a limit switch, a proximity switch, a photo eye, a temperature sensor, a pressure sensor, a flow switch, or any other type of sensor which may be configured to determine if one or more states are met during operation of the automated system 10, to sense one or more parameters during operation of the automated system 10, and to provide an output to the at least one automation controller, such as the base layer controller L1 and/or the machine layer controller L2, which is received by the controller L1, L2 as an input corresponding to the state determined by the sensor S.”)
and determine the input item corresponding to the sensor data based on the time information, the input data, and the operation type. (Wang: Paragraph 6, “In use, the server populates the at least one display template with the data in real time to generate the data display in real time, and such that the at least one data feature is differentiated in real time as determined by the data populating the data display and such that the user device displays the data display in real time. In one example, the data defined by the performance of the operation includes at least one of a condition state of the operation and an operating parameter of the operation, and the at least one of the condition state and the operating parameter is sensed by the at least one sensor during the performance of the operation.”; Paragraph 36, “A condition state could further include for example, operating conditions such as on, off, open, closed, auto, manual, stalled, blocked, starved, traveling, stopped, faulted, OK, good, bad, in tolerance, out of tolerance, present, not present, extended, retracted, high, low, etc., and can include for example, a measure of a physical property such as chemistry, temperature, color, shape, position, dimensional conditions such as size, surface finish, thread form, a functional parameter such as voltage, current, torque, pressure, force, etc., such that it would be understood that the terms state, condition, condition state and/or parameter as describing inputs to the AOS 10 are intended to be defined broadly. By way of non-limiting example, a sensor S may be configured as a limit switch, a proximity switch, a photo eye, a temperature sensor, a pressure sensor, a flow switch, or any other type of sensor which may be configured to determine if one or more states are met during operation of the automated system 10, to sense one or more parameters during operation of the automated system 10, and to provide an output to the at least one automation controller, such as the base layer controller L1 and/or the machine layer controller L2, which is received by the controller L1, L2 as an input corresponding to the state determined by the sensor S.”; Paragraph 57, “Referring now to FIG. 6, an example display template 137 shown as a data populated data display 138 is shown, where the data display 138 is arranged as a heartbeat display 35. The heartbeat display 35 shows a SOP 39 displayed on the horizontal axis (as shown on the page). A heartbeat 88 of the SOP 39 is shown as a first data feature 141 of the heartbeat display 35, and an actual cycle indicator 31 is shown as a second data feature 141 displayed by the heartbeat display 35, where an actual cycle indicator 31 is shown for each of the operations Op1 . . . Op9 of the SOP 39. The second data feature 141, e.g., the actual cycle indicator 31, is a differentiated data feature 142 differentiated by the color of the vertical bar displaying the actual cycle indicator 31(shown in the figure as shading indicating colors by name for clarity of illustration). The differentiated data feature 142 (the actual cycle indicator 31) is displayed in one or the other modes 143 which in the example include a “green” mode (displayed in a green color but shown in the figure by shading for clarity of illustration) when the actual cycle indicator 31 is within a predetermined tolerance for a respective one of the operations Op1 . . . Op9 at the actual time the heartbeat display 35 is generated, and includes a “red” mode (displayed in a red color but shown in the figure by shading for clarity of illustration) when the actual cycle indicator 31 is outside a predetermined tolerance, where the mode 143 displayed for the actual cycle indicator 31 of a respective operation Op1 . . . Op9 is determined by the sensor data generated by the sensor S sensing the actual cycle condition of the respective operation Op1 . . . Op9 at the immediate, e.g., actual time the heartbeat display 35 is generated.”)

Celestini discloses a method for the management of organization of manufacturing information. Mosley disclose a method for analyzing a plant's operations. Wang discloses a method for the managing of automation within a manufacturing or assembly facility. At the time of applicant's filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Celestini with the teachings of Mosley as taught by Mosely (Mosely: Paragraph 67, "use of the disclosed analysis and visualization features can ultimately improve the performance ... by identifying issues and training operators to deal with them in a suitable fashion."). It would have also been obvious to one of ordinary skill in the art to combine the methods of Celestini in view of Mosley with the teachings of Wang, as taught by Wang (Wang: Paragraph 4, “. The AOS can be used to identify, to initiate responses to, to manage and/or to prevent issues using the collective resources of the enterprise in which the AOS operates. The AOS described herein is advantaged by the capability to generate a plurality of differently configured data displays generated from a plurality of corresponding display templates populated with real time data which can be displayed to a user in real time, on a user interface of a user device, to allow real time monitoring of the operation, machine, etc. defining the data display being viewed by the user.”)

Claim(s) 21 –
Celestini in view of Mosley and Wang disclose the limitations of claims 1
Celestini in view of Mosley does not explicitly disclose the following, however, Wang further discloses the limitations below:
determine, based on the time information and the start time information, the input item corresponding to the sensor data; and (Wang: Paragraph 6, “In use, the server populates the at least one display template with the data in real time to generate the data display in real time, and such that the at least one data feature is differentiated in real time as determined by the data populating the data display and such that the user device displays the data display in real time. In one example, the data defined by the performance of the operation includes at least one of a condition state of the operation and an operating parameter of the operation, and the at least one of the condition state and the operating parameter is sensed by the at least one sensor during the performance of the operation.”; Paragraph 36, “A condition state could further include for example, operating conditions such as on, off, open, closed, auto, manual, stalled, blocked, starved, traveling, stopped, faulted, OK, good, bad, in tolerance, out of tolerance, present, not present, extended, retracted, high, low, etc., and can include for example, a measure of a physical property such as chemistry, temperature, color, shape, position, dimensional conditions such as size, surface finish, thread form, a functional parameter such as voltage, current, torque, pressure, force, etc., such that it would be understood that the terms state, condition, condition state and/or parameter as describing inputs to the AOS 10 are intended to be defined broadly. By way of non-limiting example, a sensor S may be configured as a limit switch, a proximity switch, a photo eye, a temperature sensor, a pressure sensor, a flow switch, or any other type of sensor which may be configured to determine if one or more states are met during operation of the automated system 10, to sense one or more parameters during operation of the automated system 10, and to provide an output to the at least one automation controller, such as the base layer controller L1 and/or the machine layer controller L2, which is received by the controller L1, L2 as an input corresponding to the state determined by the sensor S.”; Paragraph 57, “Referring now to FIG. 6, an example display template 137 shown as a data populated data display 138 is shown, where the data display 138 is arranged as a heartbeat display 35. The heartbeat display 35 shows a SOP 39 displayed on the horizontal axis (as shown on the page). A heartbeat 88 of the SOP 39 is shown as a first data feature 141 of the heartbeat display 35, and an actual cycle indicator 31 is shown as a second data feature 141 displayed by the heartbeat display 35, where an actual cycle indicator 31 is shown for each of the operations Op1 . . . Op9 of the SOP 39. The second data feature 141, e.g., the actual cycle indicator 31, is a differentiated data feature 142 differentiated by the color of the vertical bar displaying the actual cycle indicator 31(shown in the figure as shading indicating colors by name for clarity of illustration). The differentiated data feature 142 (the actual cycle indicator 31) is displayed in one or the other modes 143 which in the example include a “green” mode (displayed in a green color but shown in the figure by shading for clarity of illustration) when the actual cycle indicator 31 is within a predetermined tolerance for a respective one of the operations Op1 . . . Op9 at the actual time the heartbeat display 35 is generated, and includes a “red” mode (displayed in a red color but shown in the figure by shading for clarity of illustration) when the actual cycle indicator 31 is outside a predetermined tolerance, where the mode 143 displayed for the actual cycle indicator 31 of a respective operation Op1 . . . Op9 is determined by the sensor data generated by the sensor S sensing the actual cycle condition of the respective operation Op1 . . . Op9 at the immediate, e.g., actual time the heartbeat display 35 is generated.”)
add, to data corresponding to the determined input item, a numerical value based on the sensor data. (Wang: Paragraph 6, “In use, the server populates the at least one display template with the data in real time to generate the data display in real time, and such that the at least one data feature is differentiated in real time as determined by the data populating the data display and such that the user device displays the data display in real time. In one example, the data defined by the performance of the operation includes at least one of a condition state of the operation and an operating parameter of the operation, and the at least one of the condition state and the operating parameter is sensed by the at least one sensor during the performance of the operation.”; Paragraph 36, “A condition state could further include for example, operating conditions such as on, off, open, closed, auto, manual, stalled, blocked, starved, traveling, stopped, faulted, OK, good, bad, in tolerance, out of tolerance, present, not present, extended, retracted, high, low, etc., and can include for example, a measure of a physical property such as chemistry, temperature, color, shape, position, dimensional conditions such as size, surface finish, thread form, a functional parameter such as voltage, current, torque, pressure, force, etc., such that it would be understood that the terms state, condition, condition state and/or parameter as describing inputs to the AOS 10 are intended to be defined broadly. By way of non-limiting example, a sensor S may be configured as a limit switch, a proximity switch, a photo eye, a temperature sensor, a pressure sensor, a flow switch, or any other type of sensor which may be configured to determine if one or more states are met during operation of the automated system 10, to sense one or more parameters during operation of the automated system 10, and to provide an output to the at least one automation controller, such as the base layer controller L1 and/or the machine layer controller L2, which is received by the controller L1, L2 as an input corresponding to the state determined by the sensor S.”; Paragraph 64, “The operational cycle can require a manual tool to perform multiple tasks during the operational cycle, where the number of tasks completed by the tool in the operational cycle can be displayed as a number encircled in the graphical bar displaying the actual cycle indicator 31. For example, the first torque tool 001 performs six (6) tasks, e.g., for example, torques six (6) fasteners, during its operational cycle. Operational data for the task sequence performed, for example, by one of the torque tools 001, can be displayed in a manual tool analog display 99A shown in FIG. 18, where the listed tasks are performed in the order listed.”)

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Celestini (US 2007/0192128 Al) over Mosley (US 2012/0210257 Al) and further in view of Wang (US 2017/0052518 A1) and Lilly (US 7089071 B2).

Claim(s) 7 –
	Celestini in view of Mosely and Wang disclose the limitations of claim 1
	Celestini in view of Mosley and Wang does not explicitly disclose the following, however, Lilly discloses the following:
Determine whether the date and time is within an actual production time; and discard the sensor data in response to determining that the date and time is not within the actual production time (Lilly: Column 10 line 40 - Column 15 line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olumn 15 lines 12-23, "start date and finish date for each operation, ignoring any capacity limitations; (2) start date and finish date for each operation, taking into account all capacity limitations; and (3) identity of the assigned main resource, setup resource, and run resource. The assigned start date, assigned finish date and assigned resource capacity are displayed on a computer screen in a graphical format.") Examiner interprets the notch to be encompass a date and time, additionally the replacement of a current time and an actual time is interpreted to be equivalent to the discarding action as disclosed in applicant's specification.


Celestini discloses a method for the management of organization of manufacturing information. Mosley disclose a method for analyzing a plant's operations. Wang discloses a method for the managing of automation within a manufacturing or assembly facility. Lilly discloses a method of organizing a manufacturing process. At the time of applicant’s filed invention it would have also been obvious to one of ordinary skill in the art to combine the methods of Celestini in view of Mosley and Wang with the teachings of Lilly, as taught by Lilly (Lilly: Column 2 liens 33-36, “…capable of scheduling a plurality of work orders or operations in a manufacturing facility, using a finite, event-oriented scheduling process with the added feature of taking into account the availability of materials that are used in the manufacturing process.”)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arai (US 2022/0164750 A1)
Ootake (US 2020/0089200 A1)
Maeda (US 2019/0339675 A1)
Maeda (US 2019/0340547 A1)
Willhoit (US 10148488 B1)
Ishii (US 2015/0278752 A1)
Mosely (US 2012/0210257 A1)
Vrba (US 2010/0138017 A1)
Cardelli (US 2009/0158287 A1)
Finlayson (US 2009/0055795 A1)
Fujiwara (US 6801822 B1)
Miyazaki (US 2003/0023334 A1) 
Radican (US 6148291 A)
Von Kohorn (US 5697844 A)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624